DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-5 in the reply filed on 06/06/2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chapman et al. (US 20170241253).

Regarding claim 1, Chapman discloses a method comprising: performing slide drilling operations with a wired drill pipe (WDP) string (32) in an oil and/or gas well (abstract discloses a method of performing slide drilling, [0008] discloses the use of wired drill pipe as part of the drill string 32, figs 1-2), including imparting rotational oscillations to the WDP string by controlling a top drive (27) based on downhole data received by wellsite surface equipment via electrical conductors integral to WDP (31) of the WDP string (fig 1, ), wherein the received downhole data comprises downhole rotational orientation data that is: generated by a plurality of rotation sensors (36) distributed axially along the WDP string (fig 1, [0018]-[0020]); and indicative of rotational orientation of different sections of the WDP string ([0018]-[0020], fig 1).

Regarding claim 2, Chapman further discloses that the downhole rotational orientation data is also indicative of rotational orientation of a toolface of a mud motor (41) of the WDP string (fig 1, [0012]); and controlling the top drive comprises maximizing rotational oscillations imparted to the WDP string while minimizing rotational oscillations of the mud motor toolface (abstract, [0018]).

Regarding claim 3, Chapman further discloses that  the different sections of the WDP string are different first sections of the WDP string (fig 1), and wherein the received downhole data further comprises downhole torque data that is: generated by a plurality of torque sensors distributed axially along the WDP string ([0018]-[0020]); and indicative of torque transmitted through the different first sections and/or different second sections of the WDP string([0018]-[0020]).

Regarding claim 4, Chapman further discloses that the received downhole data is received first downhole data, and wherein performing the slide drilling operations further includes vertically moving the WDP string by controlling a drawworks based on second downhole data received by the wellsite surface equipment via the electrical conductors ([0024]-[0025] discloses the use of data to determine axial movement of the drilling ).

Regarding claim 5, Chapman further discloses that the received second downhole data comprises downhole axial load data that is: generated downhole by an axial load sensor ([0008] discloses the use of sensors that measure axial loading); and indicative of axial load applied to a drill bit (40) of the WDP string (fig 1, [0008] discloses the use of sensors that measure axial loading).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wall et al. (US 20160237760) discloses an inductive coupler assembly comprises a housing having at least one boss, an overmold disposed around the housing, and a pin having a through bore, the pin disposed in an interior channel of the housing. In addition, the assembly includes a plurality of ferrites disposed in the interior channel of the housing, and a wire disposed in an interior channel of each ferrite. The wire also passes through the through bore of the pin. Moreover, the pin is configured to fit within the boss and prevent rotation of the housing. In some embodiments, the overmold further comprises one or more retention lugs to be removably coupled to a pipe joint end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672            

06/09/2022